Citation Nr: 1531088	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  03-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for swollen prostate, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to June 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 1998 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In a February 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for peripheral neuropathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated the February 2014 Board decision and returned the matter to the Board for action consistent with a December 2014 joint motion for remand (JMR).

In a May 2015 rating decision, the RO denied entitlement to service connection for PTSD and swollen prostate.  In May 2015, the Veteran filed a notice of disagreement.  A Statement of the Case has not been issued, and the Board is required to remand, rather than refer, these issues to the attention of the Agency of Original Jurisdiction (AOJ).  See Manlicon v. West, 12 Vet. App. 238 (1999).

In May and June 2015, the Veteran raised the issue of a request for waiver of a debt.  In May 2015, the Veteran also raised the issue of clear and unmistakable error (CUE) in the May 2015 rating decision that denied service connection for PTSD and swollen prostate.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Peripheral Neuropathy 

The Veteran claims that he has peripheral neuropathy which is directly related to service or due to exposure to Agent Orange. 

Pursuant to the December 2014 JMR, the Board finds that the October 2013 VA examination is inadequate for adjudication purposes.  That is, the examiner's opinion was unclear, did not rule out the possibility that the condition was directly related to service, and quotes from the medical resources cited did not offer the type of reasoned medical opinion required nor did they offer any information in the way of the examiner's judgment as a medical professional.

As such, the Veteran should be afforded a VA examination on remand that addresses the nature and etiology of his claimed peripheral neuropathy.

Manlicon Issues

The Veteran submitted a notice of disagreement in May 2015 in response to a rating decision issued earlier that same month.  That notice of disagreement has not yet been acknowledged by the agency of original jurisdiction.  A Statement of the Case must be issued on the issues of entitlement to service connection for PTSD and service connection for a swollen prostate, to include as due to exposure to Agent Orange.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy. 

Access to the electronic claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should be informed that the Veteran served in the Republic of Vietnam, and was exposed to Agent Orange, an herbicide containing dioxin, for which certain presumptions, as described in 38 C.F.R. §§ 3.307, 3.309, apply. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy, if present, began during service or was otherwise caused by an injury or disease in service, to include exposure to Agent Orange. 

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of the Veteran's reports of peripheral neuropathy in the years since service.  (It is noted that he initially reported peripheral neuropathy associated with inservice Agent Orange exposure in 1997; additionally, his brother in law submitted a statement in April 2003 describing his observations of the Veteran's difficult standing and walking and loss of feeling in his legs when he separated from service).  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed peripheral neuropathy, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  After the above is complete, readjudicate the Veteran's claim for service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  If a complete grant of the benefit requested is not made, issue a Supplemental Statement of the Case.  Allow a reasonable period of time for a response before the case is returned to the Board, if otherwise in order. 

3.  Furnish a Statement of the Case as to the following issues: entitlement to service connection for PTSD and service connection for a swollen prostate, to include as due to exposure to Agent Orange.  Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




